Upon the Motion of the Navajo Nation Bar Association for the admission of the above-named persons to said association and for the admission of the above-named persons to the practice of law before the Courts of the Navajo Nation, and the above-named persons having been administered the Oath and otherwise qualifying for admission, and it appearing that the Motion is well-founded and should be granted;
IT IS THUS HEREBY ORDERED that the Motion is hereby granted and the Clerk of Court of Appeals is hereby instructed to enter their names upon the rolls of those persons admitted to practice before the Courts of the Navajo Nation.